     Case 2:17-cv-02611-KJM-AC Document 91 Filed 05/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                               No. 2:17-cv-2611 KJM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    CDCR DIRECTOR, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently pending before the undersigned are plaintiff’s motion for transcripts

19   and medical transfer (ECF No. 84) and motion for an extension of time to file an amended

20   complaint (ECF No. 89).

21      I.         Motion for Transcripts and Medical Transfer

22           Plaintiff once again moves for an order directing the Clerk of the Court to provide him

23   with copies of a court order issued in a case he had before this court sometime between 1981 and

24   1984. ECF No. 84. However, as plaintiff has already been advised, he has not provided

25   sufficient information to identify the order at issue, and this court’s electronic records show that

26   his oldest case initiated in this court was filed in 1998. See ECF No. 65 at 4. Accordingly, this

27   request will once again be denied. Plaintiff also seeks an order from the court directing the

28   California Department of Corrections to transfer him to San Joaquin Care Hospital in accordance
                                                         1
     Case 2:17-cv-02611-KJM-AC Document 91 Filed 05/18/20 Page 2 of 3

 1   with the unidentified order. ECF No. 84 at 4. Not only is the court unable to identify such an
 2   order, but even if it were able to do so, plaintiff would have to provide evidence demonstrating
 3   that conditions justifying such an order over thirty years ago still existed today. The request for
 4   an order to transfer him to San Joaquin Care Hospital will therefore also be denied.1
 5       II.      Motion to Amend
 6             By order filed July 31, 2019, the undersigned screened the first amended complaint and
 7   dismissed the complaint with leave to file an amended complaint within thirty days. ECF No. 41.
 8   Plaintiff sought (ECF No. 51) and was granted an extension of time to file an amended complaint
 9   (ECF No. 52), after which he filed objections to the screening order (ECF No. 56) and another
10   motion for extension of time to file an amended complaint (ECF No. 59). On December 12,
11   2019, due to the pending objections to the screening order, the deadline to amend the complaint
12   was vacated, to be re-set once the District Judge ruled on the objections. ECF No. 65. The
13   objections were overruled on January 15, 2020 (ECF No. 68), and the following day plaintiff was
14   ordered to file an amended complaint within thirty days and warned that failure to do so would
15   result in a recommendation that this action be dismissed (ECF No. 69). Plaintiff then filed two
16   motions for an extension of time to file an amended complaint (ECF Nos. 73, 80) which were
17   granted on February 27, 2020 (ECF No. 82). Plaintiff has since filed another motion for a thirty-
18   day extension of time to file an amended complaint in which he claims that he requires additional
19   time to amend the complaint because of a “flu virus, lock downs, changing of staff, no access to
20   library services (overburdening) and beyond plaintiff’s control.” ECF No. 89. He claims that he
21   is also attempting to obtain better pain medication and to comply with a Ninth Circuit order. Id.
22             It has been approximately eight and a half months since the court originally ordered
23   plaintiff to file an amended complaint, and approximately four months since the deadline to file
24   an amended complaint was re-set following the District Judge’s affirmation of the screening
25   order. During that time, plaintiff has filed numerous, and often lengthy and repetitive, objections
26   1
       The court further notes that plaintiff has already filed numerous motions for injunctive relief
27   seeking a transfer to San Joaquin Care Hospital that have been denied. See ECF No. 68 (denying
     multiple motions for injunction); ECF No. 83 (denying motion for reconsideration of order
28   denying motions for injunction).
                                                         2
     Case 2:17-cv-02611-KJM-AC Document 91 Filed 05/18/20 Page 3 of 3

 1   and motions for reconsideration of various orders (ECF Nos. 56, 60-61, 74-75, 86-87, 90);
 2   motions for extension of time to file such objections and motions (ECF Nos. 46, 53, 55, 66, 70,
 3   72); and various, often duplicative other motions for relief (ECF Nos. 44-45, 48, 50, 57-58, 62-
 4   63, 71, 81, 84-85, 88). Although plaintiff claims that he is unable to complete an amended
 5   complaint within the time he has already been given, the sheer volume of his filings, both in terms
 6   of their number and length, clearly demonstrates that rather than moving this case forward by
 7   amending the complaint, he has instead chosen to spend his time filing lengthy and repetitive
 8   objections to and motions for reconsideration of nearly every order issued by this court and
 9   duplicate motions for other relief.
10          For these reasons, while the motion for extension will be granted, plaintiff is advised that
11   this will be his final extension of time to file an amended complaint. No further extensions of
12   time will be granted, and if he fails to file an amended complaint the undersigned will recommend
13   dismissal of this action.
14          Accordingly, IT IS HEREBY ORDERED that:
15          1. Plaintiff’s motion for a court order (ECF No. 84) is denied.
16          2. Plaintiff’s motion for an extension of time to file an amended complaint (ECF No. 89)
17   is granted. Plaintiff shall have thirty days from the service of this order to file an amended
18   complaint. No further extensions of time will be granted and failure to file an amended complaint
19   will result in a recommendation that this action be dismissed.
20   DATED: May 18, 2020
21

22

23

24

25

26

27

28
                                                        3
